    Case 9:19-cv-01105-DNH-ATB Document 15 Filed 08/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

TYREEK WORDSLEY,

                                   Petitioner,
          -v-                                       9:19-CV-1105
                                                    (DNH/ATB)
VERONICA FERNANDEZ,

                                   Respondent.

--------------------------------

APPEARANCES:

TYREEK WORDSLEY
Petittioner pro se
67911-066
Ray Brook
Federal Correctional Institution
P.O. Box 900
Ray Brook, NY 12977

HON. GRANT C. JAQUITH                               EMER M. STACK, ESQ.
United States Attorney for the                      Ass't United States Attorney
   Northern District of New York
Attorney for Respondent
100 South Clinton Street
P.O. Box 7198
Syracuse, NY 13261

James T. Foley U.S. Courthouse                      THOMAS SPINA, JR., ESQ.
445 Broadway, Room 218                              Ass't United States Attorney
Albany, NY 12207

DAVID N. HURD
United States District Judge


                                   DECISION and ORDER

          Pro se petitioner Tyreek Wordsley brought this petition for habeas relief pursuant to

28 U.S.C. § 2241. On July 16, 2020, the Honorable Andrew T. Baxter, United States
    Case 9:19-cv-01105-DNH-ATB Document 15 Filed 08/13/20 Page 2 of 2




Magistrate Judge, advised by Report-Recommendation that the petition be denied and

dismissed. No objections to the Report-Recommendation were filed.

         Based upon a careful review of entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.

§ 636(b)(1).

         Therefore, it is

         ORDERED that

         1. The petition for a writ of habeas corpus is DENIED and DISMISSED; and

         2. The Clerk is directed to enter judgment accordingly and close the file.

         IT IS SO ORDERED.




Dated: August 12, 2020
       Utica, New York.




                                             -2-
